TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00022-CV



               Kevin Newsom, Individually and as Guardian and Next Friend
                     of L.W.N., C.G.N., and C.J.N., Minors, Appellant

                                                v.

                       Ballinger Independent School District, Appellee


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 13,810, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This appeal concerns a dispute arising out of a workers’ compensation claim.

Appellant’s counsel has filed notice advising the Court of a potential conflict between appellant

Kevin Newsom and his three minor children, whom counsel also represents. The source of the

potential conflict is Newsom’s position as an elected member of the school board for appellee

Ballinger Independent School District.

               After reviewing counsel’s notice and the response thereto, we abate this appeal for

thirty days or until May 14, 2007, and we remand this cause to the trial court to conduct a hearing

to determine whether an actual conflict exists between Newsom and his three minor children.
                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: April 13, 2007




                                             2